                  Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 1 of 19



 1

 2

 3

 4

 5

 6

 7

 8
                                             UNITED STATES DISTRICT COURT
 9

10                                        NORTHERN DISTRICT OF CALIFORNIA

11                                                SAN FRANCISCO DIVISION
12
     DEPARTMENT OF FAIR EMPLOYMENT                                     Case No. 19-cv-04204-RS
13   AND HOUSING, an agency of the State of
     California,
14
     Plaintiff,
15                                                                     JOINT CONSENT DECREE AND
                                    vs.                                ORDER FOR INJUNCTIVE,
16                                                                     MONETARY, AND OTHER
                                                                       RELIEF1
     SILICON VALLEY GROWTH SYNDICATE I,
17   L.L.C., et al.,
18   Defendants.
19
     JANE DOE,
20
     Plaintiff-Intervenor.
21

22

23

24                                                        INTRODUCTION
25              This matter is before the Court for entry of a Consent Decree (“Decree”) agreed upon by the
26   parties, Plaintiff Department of Fair Employment and Housing (“DFEH” or the “Department”); Plaintiff-
27   Intervenor Jane Doe (“Doe”); and Defendants Silicon Valley Growth Syndicate I, L.L.C., Silicon Valley
28   1
         Pursuant to Civil Local Rule 3-4, a complete list of the parties represented can be found on the signature pages.
                                                                  -1-
                     Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                      JOINT CONSENT DECREE AND [PROPOSED] ORDER
               Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 2 of 19



 1   Growth Syndicate Fund I, L.P. (together “SVGS”), International Direct Mail Consultants, Inc. (“IDMC”),

 2   and Lee William McNutt (“McNutt”). (SVGS, IDMC, and McNutt, are each referred to as “Defendant”

 3   and are collectively referred to as the “Defendants”; Defendants, DFEH, and Doe are collectively referred

 4   to as the “Parties.”)

 5           The allegations of DFEH and Doe against Defendants are set forth in the First Amended

 6   Complaint (Dkt. 19) and the Complaint of Intervenor (Dkt. 63) (together, the “Complaints”). Defendants

 7   deny the allegations, as set forth in their Answers (Dkt. 57, 69).

 8           The Parties agree to this Court’s jurisdiction over the Parties and the subject matter of this action

 9   and agree to this Court’s power to enter a Consent Decree enforceable against Defendants. As to the

10   issues resolved, this Decree is final and binding upon the Parties and their successors and assigns. The

11   Parties further agree that it is in the Parties’ best interests, and in the public interest of California, to fully

12   and finally resolve this matter on mutually agreeable terms without trial of any issues of fact or law raised

13   in the Complaints and without resort to protracted litigation. This Decree does not constitute an

14   adjudication on the merits of the Department’s allegations or Doe’s allegations and shall not be construed

15   as an admission by Defendants of any discriminatory conduct or any other wrongful conduct. The Parties

16   hereby agree to the Court's entry of this Decree, including the Order and Injunction, resolving the

17   Department’s complaints and Doe’s complaints and all related charges and actions against Defendants.

18   IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

19

20

21

22

23

24

25

26

27

28

                                                              -2-
                 Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                  JOINT CONSENT DECREE AND [PROPOSED] ORDER
              Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 3 of 19



 1                                                           PARTIES

 2           1.        Plaintiff DFEH is the state civil rights department charged with prosecutorial authority to

 3   investigate, mediate, and litigate civil rights enforcement actions. (Gov. Code, § 12930 et seq.) The

 4   DFEH enforces the Fair Employment and Housing Act (“FEHA”), Government Code section 12900 et

 5   seq., and Civil Code section 51.9, and may file civil complaints on behalf of itself and persons aggrieved

 6   by sexual harassment and sex discrimination, among other claims, in state and federal courts.

 7           2.        The DFEH and Jane Doe (“Doe”) allege that, at all times relevant to the Complaints, Doe

 8   was an “employee” within the meaning of the applicable statutes. (Gov. Code, §§ 12926 and 12940).

 9           3.        Defendant Silicon Valley Growth Syndicate I, L.L.C. (“the Syndicate LLC”) is an

10   “employer” subject to subdivision (j) of Government Code section 12940 and a “person” subject to Civil

11   Code section 51.9. Although the Syndicate LLC was headquartered in San Mateo County when the

12   Department initiated its investigation, by the conclusion, it was headquartered in San Francisco County.

13           4.        Defendant Silicon Valley Growth Syndicate Fund I, L.P. (“the Syndicate Fund”) is an

14   “employer” subject to subdivision (j) of Government Code section 12940 and a “person” subject to Civil

15   Code section 51.9. Although the Syndicate Fund was headquartered in San Mateo County when the

16   Department initiated its investigation, by the conclusion it was headquartered in San Francisco County.

17           5.        Together, the Syndicate LLC and the Syndicate Fund are referred to herein as “the

18   Syndicate.” The Syndicate was Doe’s joint employer.

19           6.        Defendant International Direct Mail Consultants, Inc. d.b.a. International Direct

20   Marketing Consultants, Inc. (“IDMC”), was Doe’s joint employer. The DFEH and Doe allege that IDMC

21   is an “employer” subject to subdivision (j) of Government Code section 12940 and a “person” subject to

22   Civil Code section 51.9. Defendant IDMC is based in Dallas, Texas.

23           7.        Defendant Lee William McNutt (“McNutt”) is a co-founder of Silicon Valley Growth

24   Syndicate and the owner of IDMC. Defendant McNutt is a resident of Dallas, Texas.

25                                                           JURISDICTION

26           8.        The Parties stipulate to the Court’s jurisdiction over the Parties and the subject matter of

27   this action.

28   ///

                                                                 -3-
                    Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                     JOINT CONSENT DECREE AND [PROPOSED] ORDER
              Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 4 of 19



 1                                                  EFFECTIVE DATE

 2          9.       The “Effective Date” of this Decree is the date it is entered by this Court. The duration of

 3   this Decree shall be five (5) years from the Effective Date.

 4                                                  ISSUES RESOLVED

 5          10.      This Decree constitutes a complete resolution of all claims that were or could have been

 6   alleged in the above-captioned lawsuit, Doe’s complaint-in-intervention in this action, and Doe’s

 7   complaint filed in Texas, captioned Doe v. McNutt, Cause No. DC-19-11473 (Dallas County) (“Texas

 8   Lawsuit”). Doe will dismiss the Texas Lawsuit, with prejudice, within ten (10) business days of the latter

 9   of (i) receiving the payment set forth in Paragraphs 30 and 31 herein and (ii) the entry of this Decree by

10   the Court. In the instant action, judgment is hereby entered in favor of the DFEH and Doe and against

11   Defendants according to the terms of this Decree:

12                                           PERMANENT INJUNCTIONS

13          11.      Defendants will cease and desist from discriminating against employees, interns, or
14   entrepreneurs because of sex.
15          12.      Defendant McNutt shall not videotape or photograph girls and/or women who are

16   unrelated to him.
17          13.      Defendant McNutt shall permanently destroy all versions (electronic or printed) of
18   photographs and videos of girls and/or women who are not family members that are in his possession,
19   custody, or control, including but not limited to all photographs and videos of Doe.
20          14.      Doe shall permanently destroy all versions (electronic or printed) of photographs and
21   videos of Defendants in her possession, custody, and control, if any, and photographs and videos, if any,
22   provided to her by the iPad described in Paragraph 28 of the Complaint in Intervention.
23          15.      Defendant McNutt, either individually or through an agent (including but not limited to
24   an attorney or private investigator) shall permanently cease contact with Doe and all of her family
25   members. This obligation of McNutt’s extends to any form of contact by McNutt (either individually or
26   through an agent, including but not limited to an attorney or private investigator) in any forum, whether

27   anonymously, through self-identification, or other means, including live contact, phone, over the internet,
28

                                                               -4-
                  Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                   JOINT CONSENT DECREE AND [PROPOSED] ORDER
              Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 5 of 19



 1   industry sources or channels, advocacy organizations, text messages, email, social media, blogs,

 2   television, radio, print media, or any other medium.

 3          16.      Doe will cease contact with all members of the McNutt family, including spouse, children,

 4   and grandchildren.

 5          17.      Defendant McNutt shall permanently not knowingly come within 100 yards of Doe and

 6   all of her family members.

 7          18.      Defendant McNutt shall permanently refrain from, directly or indirectly, making or

 8   causing to be made any written or oral negative, disparaging, or derogatory comments regarding Doe.

 9   This obligation of Defendant McNutt’s extends to any form of communication by McNutt (either

10   individually or through an agent) in any forum, whether anonymously, through self-identification, or

11   other means, including over the internet, industry sources or channels, advocacy organizations, text

12   messages, email, social media, blogs, television, radio, print media, or any other medium. Should any of

13   the Defendants be contacted to provide an employment reference for Doe, they shall only provide Doe’s

14   former position, title, and dates of employment with IDMC and SVGS.

15          19.      Doe shall not disparage McNutt. This obligation of Doe’s extends to any form of

16   communication by her (either individually or through an agent) in any forum, whether anonymously,

17   through self-identification, or other means, including over the internet, industry sources or channels,

18   advocacy organizations, text messages, email, social media, blogs, television, radio, print media, or any

19   other medium. However, this provision does not prevent Doe from complying with a subpoena or

20   government request for information or from testifying truthfully.

21          20.      Defendant McNutt (either individually or through an agent, including but not limited to

22   an attorney or private investigator) shall permanently cease contact with any individual named or

23   indicated in the disclosures, document production, or discovery responses provided or produced in this

24   lawsuit (whether provided by a party or non-party) who has alleged that Defendant McNutt harassed or

25   engaged in inappropriate conduct with or towards them. Defendant McNutt (either individually or

26   through an agent, including but not limited to an attorney or private investigator) shall permanently not

27   disparage any witnesses named or indicated in the disclosures, document production, or discovery

28   responses provided or produced in this lawsuit (whether by a party or non-party) who allege McNutt

                                                               -5-
                  Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                   JOINT CONSENT DECREE AND [PROPOSED] ORDER
              Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 6 of 19



 1   harassed them or engaged in inappropriate conduct with or towards them. This obligation of Defendant

 2   McNutt’s extends to any form of communication by McNutt (or any agent of his) in any forum, whether

 3   anonymously, through self-identification, or other means, including over the internet, industry sources or

 4   channels, advocacy organizations, text messages, email, social media, blogs, television, radio, print

 5   media, or any other medium

 6          21.      Defendant McNutt shall permanently not hire or employ for any position (including but

 7   not limited to babysitting, housesitting, pet sitting, modeling, internships, part-time employment or full-

 8   time employment), whether individually, at his residence, or through an entity that he owns or controls,

 9   any undergraduate or graduate student at Southern Methodist University. This provision shall apply to

10   any member of McNutt’s household (i.e., McNutt shall not avoid this obligation by attributing hiring

11   decisions to his spouse).

12          22.      Defendants shall permanently include in all their investment contracts (other than publicly

13   traded companies) a nondiscrimination clause prohibiting all parties from discrimination or harassment

14   on the bases enumerated in Government Code section 12940 and Title VII of the Civil Rights Act,

15   42 U.S.C. § 2000e, et seq. Defendants’ efforts to comply with the Decree in this regard will include the

16   following:

17

18

19

20

21

22

23

24

25

26

27

28

                                                               -6-
                  Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                   JOINT CONSENT DECREE AND [PROPOSED] ORDER
              Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 7 of 19



 1          a.       When considering prospective investments, including in companies and funds,

 2          Defendants will make commercially reasonable efforts to conduct due diligence regarding past

 3          incidents of sexual harassment involving founders or general partners, respectively.

 4          b.       Defendants will refrain from investing in a company or fund where any founder or general

 5          partner, respectively, was expressly terminated from a previous position for a confirmed incident

 6          of sexual harassment.

 7          c.       Post-Investment Procedures: Defendants will encourage portfolio companies and funds to

 8          adopt and enforce sexual harassment policies and will provide guidance and assistance, as

 9          appropriate, in such adoption and enforcement.

10                                                INJUNCTIVE RELIEF

11          23.      For a period of five (5) years after the Effective Date, if McNutt travels to Richmond,
12   Virginia, he will, via his counsel, inform Doe’s counsel of the dates of his travel to Richmond and the
13   location(s) where he will be staying in Richmond.
14          24.      For a period of five (5) years after the Effective Date, if any of the Defendants has a
15   controlling ownership interest in another entity, that entity must have effective anti-harassment, anti-

16   discrimination, and anti-retaliation policies in place. The Defendant with controlling ownership interest
17   must provide a copy of these policies to the DFEH for review and approval.
18          25.      For a period of five (5) years after the Effective Date, Defendants must advise all
19   employees, interns, and volunteers of their rights to complain of any harassment or discrimination under
20   any applicable state or federal law.

21          26.      Within thirty (30) days of the Effective Date, Defendant SVGS shall be required, at its

22   own expense, to ensure that all non-supervisory employees, interns, or volunteers receive a minimum of

23   60 minutes of annual in-person training on the prevention of discrimination, retaliation and sexual

24   harassment in the workplace; and all supervisory employees receive a minimum of two (2) hours of in-

25   person or webinar training on the prevention of discrimination, retaliation and sexual harassment in the

26

27

28

                                                               -7-
                  Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                   JOINT CONSENT DECREE AND [PROPOSED] ORDER
              Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 8 of 19



 1   workplace, to take place every two years. Defendant SVGS’s obligation under this section shall remain

 2   in effect for five (5) years after the Effective Date.

 3           27.      For a period of three (3) years after the Effective Date, Defendants McNutt and IDMC

 4   shall incorporate into all investor meetings training on the prevention of discrimination, retaliation and

 5   sexual harassment in the workplace. The trainer shall be approved by the DFEH.

 6           28.      For a period of five years after the Effective Date, Defendants shall report all complaints

 7   of discrimination or harassment by employee(s) primarily engaged in California to the DFEH within 10

 8   days of receiving any such complaint. The DFEH shall have the option to request documents and

 9   materials related to any investigations a reporting Defendant has conducted in response to the complaints.

10   Defendants reserve the right to object to such request(s) on any and all grounds, including, but not limited

11   to, attorney-client privilege and attorney work product. In the event a responding Defendant raises

12   objections to such a request based on privilege, the DFEH shall have the option to request that the

13   responding Defendant provide a privilege log as defined by California Code of Civil Procedure section

14   2031.240. In the event the DFEH requests a privilege log, the responding Defendant shall provide it to

15   the DFEH within 30 days of the date the Defendant receives the request for a privilege log.

16                                                  MONETARY RELIEF

17           29.      In addition to the injunctive relief described above, Defendants will provide the following

18   additional consideration in resolution of all claims that were or could have been made in this or any

19   related action, including those described in the Introduction to this Decree:

20           30.      Monetary Relief: On or before May 5, 2020, Defendants shall pay $1,440,000.00 to Doe’s

21   lawyers in full settlement of her claim for compensatory damages and of Doe’s and/or her counsel’s claim
22   for attorneys’ fees and costs. The payment shall be made in accordance with payment instructions already
23   provided by Doe’s counsel.
24           31.      Attorneys’ Fees and Costs to the Department: On or before May 5, 2020, Defendants shall
25   pay $360,000.00 to the DFEH in full settlement of the DFEH’s claim for attorneys’ fees and costs for
26   work on or relating to the litigation. The payment shall be made in accordance with payment instructions

27   already provided by the Department.
28

                                                                -8-
                   Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                    JOINT CONSENT DECREE AND [PROPOSED] ORDER
              Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 9 of 19



 1                                                  FINAL APPROVAL

 2          32.      The Parties and their counsel will support each and every provision of this Decree before

 3   the United States District Court for the Northern District of California as necessary to ensure entry of

 4   final judgment on this Decree.

 5          33.      The Decree shall become “Final” and “Effective” when the judgment is filed and entered

 6   by the United States District Court for the Northern District of California, approving without modification

 7   all of the terms of this Decree.

 8                RETENTION OF JURISDICTION AND ENFORCEMENT OF DECREE

 9          34.      This Court shall retain jurisdiction of this matter for purposes of compliance with this

10   Decree and entry of such further orders or modifications as may be necessary or appropriate to effectuate

11   equal employment opportunities for employees.

12          35.      In the event that any Party believes that any other Party has failed to comply with any

13   provision of the Decree, the complaining Party shall notify the alleged non-complying Party in writing

14   of such non-compliance and afford the alleged non-complying Party up to 30 days to remedy the non-

15   compliance or satisfy the complaining Party that the alleged non-complying Party has complied. If, within

16   30 days, the alleged non-complying Party has not remedied the alleged non-compliance or satisfied the

17   complaining Party that it has complied, the Parties shall meet and confer regarding the non-compliance.

18   That meet-and-confer process can be by email and/or telephone; it is not required to be in person. If the

19   Parties are unable to resolve the issue(s), the complaining Party may apply to the Court for appropriate

20   relief. Should the Court determine that any Party has not complied with this Decree, appropriate relief,

21   including extension of this Decree for such period as may be necessary to remedy its non-compliance,

22   may be ordered.

23          36.      Absent extension, this Decree shall expire by its own terms at the end of five (5) years

24   from the Effective Date without further action by the Parties (“Expiration Date”).

25                                                  MISCELLANEOUS

26          37.      Notice: Any written notice to a Party required or permitted under this Decree shall be

27   deemed to have been effectively given on the date of service, if served personally on, sent by overnight
28

                                                               -9-
                  Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                   JOINT CONSENT DECREE AND [PROPOSED] ORDER
             Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 10 of 19



 1   delivery to, emailed to the Party to whom notice is to be given (or on that Party’s legal representative) as

 2   noted in this section.

 3
            FOR NOTICE TO:                      SEND TO:
 4
            DFEH                                Melanie Proctor (melanie.proctor@dfeh.ca.gov)
 5                                              Associate Chief Counsel
                                                DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
 6
                                                2218 Kausen Drive, Suite 100
 7                                              Elk Grove, CA 95758

 8          Jane Doe                            Ann Marie Arcadi (annmarie.arcadi@arcadijackson.com)
                                                Seema Tendolkar (seema.tendolkar@arcadijackson.com)
 9                                              ARCADI JACKSON, LLP
                                                2911 Turtle Creek Blvd., Suite 800
10
                                                Dallas, TX 75219
11

12          McNutt, IDMC                        David B. Monks (dmonks@fisherphillips.com)
                                                FISHER & PHILLIPS LLP
13                                              4747 Executive Dr., Suite 1000
14                                              San Diego, CA 92121

15
            SVGS, Bunker                        Patrick C. Stokes (patrick.stokes@jacksonlewis.com)
16                                              JACKSON LEWIS P.C.
                                                333 W. San Carlos St. -- Riverpark Tower
17                                              Suite 1625
18                                              San Jose, CA 95110

19          38.      Nothing in this Decree, nor any statements, discussions, or communications, nor any

20   materials prepared, exchanged, issued or used during the negotiations leading to this Decree (other than

21   documents produced by the Parties or non-parties in discovery and not specifically for the negotiations),

22   shall be admissible in any proceeding of whatever kind or nature as evidence of discrimination or other

23   wrongful conduct, or as evidence of any violation of Title VII of the Civil Rights Act, FEHA, the common

24   law of any jurisdiction, or any federal, state, or local law. Notwithstanding the foregoing, the Decree

25   may be used by either Party in any proceeding in this Court to enforce or implement the Decree or any

26   orders or judgments of this Court entered in conjunction with the Decree. The provisions of the

27   Protective Order (ECF No. 86) remain in effect and applicable to all Parties throughout the term of this

28

                                                               -10-
                  Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                   JOINT CONSENT DECREE AND [PROPOSED] ORDER
             Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 11 of 19



 1   Decree; however, designation of material as “confidential” or “attorney eyes only” does not prevent the

 2   Department from complying with its legislative mandate.

 3           39.      Doe’s Release. Doe hereby unconditionally, irrevocably, and absolutely releases, acquits,

 4   and forever discharges Defendants and their attorneys, present and former parent, subsidiary, affiliated

 5   or related entities, and all of their present and former employees, officers, directors, partners, agents,

 6   attorneys, heirs, executors, administrators, successors, and assigns, from all losses, liabilities, claims,

 7   charges, demands and causes of action, known or unknown, suspected or unsuspected, arising directly or

 8   indirectly out of or in any way connected with Doe’s alleged relationships with Defendants, including

 9   the facts or circumstances underlying the Complaints and the Texas Lawsuit, through the date when this

10   Decree is fully executed. Doe waives any rights she has, or after signing this Decree becomes aware

11   that she may have had, under California Civil Code section 1542, which provides as follows:

12           A general release does not extend to claims that the creditor or releasing party does not know or

13           suspect to exist in his or her favor at the time of executing the release and that, if known by him

14           or her, would have materially affected his or her settlement with the debtor or released party.

15           The consideration recited herein is accepted by Doe in full satisfaction of all claimed and

16   unclaimed damages and losses arising out of or related to any of the complaints filed by Doe and the

17   DFEH.

18           40.      Defendants’ Release: Defendants hereby unconditionally, irrevocably, and absolutely

19   release, acquit, and forever discharge Doe and her attorneys, present and former parent, subsidiary,
20   affiliated or related entities, and all of her present and former employees, officers, directors, partners,

21   agents, attorneys, heirs, executors, administrators, successors, and assigns, from all losses, liabilities,

22   claims, charges, demands and causes of action, known or unknown, suspected or unsuspected, arising

23   directly or indirectly out of or in any way connected with Doe’s alleged relationships with Defendants,

24   including the facts or circumstances underlying Doe’s complaint-in-intervention, the Texas Lawsuit, and

25   the DFEH’s complaint, through the date when this Decree is fully executed. Defendants waive any rights

26   they have, or after signing this Decree become aware that they may have had, under California Civil Code

27   section 1542, which provides as follows:
28

                                                                -11-
                   Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                    JOINT CONSENT DECREE AND [PROPOSED] ORDER
             Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 12 of 19



 1           A general release does not extend to claims that the creditor or releasing party does not know or

 2           suspect to exist in his or her favor at the time of executing the release and that, if known by him

 3           or her, would have materially affected his or her settlement with the debtor or released party.

 4           The consideration recited herein is accepted by Defendants in full satisfaction of all claimed and

 5   unclaimed damages and losses arising out of or related to any of the complaints filed by Doe and the

 6   DFEH.

 7           41.      Doe and Defendants shall bear their own costs and attorneys’ fees.

 8           42.      Binding. This Decree shall be binding on the Department, Jane Doe, Silicon Valley

 9   Growth Syndicate I, L.L.C., Silicon Valley Growth Syndicate Fund I, L.P., International Direct Mail

10   Consultants, Inc., and Lee William McNutt. It is also binding upon all principals, agents, executors,

11   administrators, representatives, employees, successors-in-interest, beneficiaries, assigns, and legal

12   representatives thereof, to the extent those individuals acted upon the direction of a bound party.

13           43.      Non-Waiver. Failure by any Party to seek enforcement of this Decree pursuant to its terms

14   with respect to any instance or provision will not be construed as a waiver of such enforcement regarding

15   other instances or provisions.

16           44.      Severability. If any provision of this Decree is determined by any Court to be

17   unenforceable, the other provisions of this Decree shall nonetheless remain in full force and effect;

18   provided, however, that if the severance of any such provision materially alters the rights or obligations

19   of the Parties, the Parties shall engage in good-faith negotiations in order to adopt mutually agreeable

20   amendments to this Decree as may be necessary to restore the Parties as closely as possible to the initially

21   agreed-upon relative rights and obligations.

22           45.      Litigation Holds. The Parties agree that, as of the Effective Date, for purposes of the

23   Parties’ preservation obligations pursuant to Federal Rule of Civil Procedure 26 and/or common law,

24   litigation is not “reasonably foreseeable” concerning the claims raised in the DFEH’s complaint and in

25   Doe’s complaint-in-intervention. To the extent that any Party previously implemented a litigation hold

26   to preserve documents and/or electronically-stored information related to the claims asserted in any of

27   those complaints, the Party is no longer required to maintain such a litigation hold. Nothing in this

28

                                                                -12-
                   Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                    JOINT CONSENT DECREE AND [PROPOSED] ORDER
Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 13 of 19




   29
           Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 14 of 19



        %<<=;B+)^%>^?;^-;=7!^                          %=(%)3^4%(5>;^ ^66<^
        %VWMQ^^  ^                                %^ 7%=3+^%=(%)3^VWU^LFG^\NGJ^
                                                         ^?[WZQJ^(WJJP^'Q\I ^>[MZJ^ ^
                                                       )FQQFY^?J]FY^ ^
                                                        ?JRJVLUTJ!^^^
                                                       FTTSFWNJ FWGFIM$FWGFINOFGPYUT GUS^

                                                        >+?1^=;>+:'+=0^^
                                                       +7+=0+^ ? 66<^
                                                        ^?LNWI^>ZWJJZ^>[NZJ^ ^
                                                       >FT^/WFTGNYGU^(FQMKXMF^  ^
                                                        ?JQJVLUTJ!^^^  ^
                                                        -FGYMSMQJ#^        ^



                                                        
                                                      7FWNJ^%WHFIN^
                                                         **'(&/)0 '(0 &*(-&'( #0 (+0 "&0 &*()*0
                                                      &0'0
 ^
 ^
 ^
         .;=^)+-+8*&9@>"^
 ^
 ^      )FZJI!^
         %VWM^2^E^  ^                                6++^C3663%7^7G^ A??^333^
                                                       '(0 "%)$0&0'(0 &*(&*"'&#0 "(*0 "#0
                                                          '&),#*&*)0&0
    ^
 ^
                                                      =A>>,66^6,C3>^
                                                         '(0"#"'&0##/0('.*!0/&"*00 0&0
                                                      '(0"#"'&0 ##/0('.* 0/&"*0,&000
^
^
^

^
^
                                                                  
                    "( ( (  #!( $( (&( %"('"(( ( "((         
                                                                   
Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 15 of 19
Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 16 of 19




 23
Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 17 of 19
Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 18 of 19
                Case 3:19-cv-04204-RS Document 111 Filed 04/30/20 Page 19 of 19



 1                                   ORDER AND PERMANENT INJUNCTION

 2          IT IS SO ORDERED, and Defendants Silicon Valley Growth Syndicate I, L.L.C., Silicon Valley

 3   Growth Syndicate Fund I, L.P., International Direct Mail Consultants, Inc., and Lee William McNutt,

 4   and Plaintiff-Intervenor Doe, are permanently enjoined as indicated in Paragraphs 11 through 22,

 5   inclusive, of the Consent Decree.

 6          IT IS SO ORDERED, and Defendants Silicon Valley Growth Syndicate I, L.L.C., Silicon Valley

 7   Growth Syndicate Fund I, L.P., International Direct Mail Consultants, Inc., and Lee William McNutt are

 8   enjoined as indicated in Paragraphs 23 through 28, inclusive, of the Consent Decree.

 9          The Consent Decree shall expire 60 months from the Effective Date. The Court shall retain

10   jurisdiction to enforce the provisions of the Consent Decree.

11
     Dated: 4/30/2020                                                      ______________________________
12                                                                         RICHARD SEEBORG
                                                                           United States District Judge
13
            .
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               -16-
                  Dept. Fair Empl. & Hous. v. Silicon Valley Growth Syndicate I, L.L.C.., et al. (Doe) - 19-cv-04204-RS
                                   JOINT CONSENT DECREE AND [PROPOSED] ORDER
